DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 9 – 11, 18, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Publication 2018/0213407) in view of Das (US Publication 2016/0330743).
Regarding claim 1 and 18, Miao teaches an apparatus and a method of transmission scheduling for one or more process devices in an industrial application, capable of wireless communication, implemented by a radio control unit, the method comprising: (i.e. fig. 1 shows an wireless access network comprising of spectrum allocation device and database that may be external to the device or internal, the network supporting LAA, LSA; Spectrum sharing is an effective way to improve the spectrum utilization rate. Currently, various spectrum sharing modes have been proposed, typical examples of which include: Licensed Shared Access (LSA), Licensed-Assisted Access (LAA); see paragraphs 3, 4, 65 - 68)
 	determining a traffic type of data that is to be transmitted by the one or more process devices out of a plurality of traffic types; (i.e. fig. 4 shows a spectrum management device may receive a parameter request message from a station, the message may comprise multiple types of information about traffic types (element 401); The communication station determines the spectrum allocation parameter request message according to a primary service, thus contents of the spectrum allocation parameter request message sent by the communication station may be as follows; see paragraphs 153 - 166)
 	determining, with respect to the industrial application, whether a licensed shared access spectrum is available; (fig. 4 shows the spectrum management device may determine whether any shared spectrum is available by checking the database (elements 402, 403); see paragraphs 170 - 173)
 	determining whether an additional access spectrum is required for the wireless communication with the one or more process devices to serve timing and/or reliability requirements of the data to be transmitted by the one or more process device; (i.e. the spectrum allocation device utilizes the spectrum allocation parameter request message to determine the spectrum allocation required, the message includes spectrum stability requirements, bandwidths requirements and other parameters related to connection reliability; see paragraphs 157 – 166 see also 171 - 173) and
 	assigning, to the one or more process devices, based on the traffic type of the data to be transmitted by the one or more process devices wherein the traffic type is of high priority, the additional access spectrum within the licensed shared access spectrum. (i.e. fig. 4 shows a spectrum allocation parameter response message is sent to communication station allocation spectrum based upon the requirements of the parameter request message (element 404); see paragraphs 175) 
	Miao does not explicitly recite the allocation of spectrum resources is based upon high-priority traffic. However, Das teaches the allocation or re-allocation of spectrum resources is based upon high-priority traffic. (i.e. Das discloses a spectrum access system wherein a high-priority user may try to access a network, a spectrum allocation device may prioritize this traffic and allocate or re-allocate resources to ensure network access; see paragraphs 4 – 6, 85, 86)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to include the access priority into the parameter information of Das into Miao. Both Miao and Das teach a unlicensed spectrum assignment system for allocating spectrum to devices based upon device requirements. 
A person with ordinary skill in the art would have been motivated to make the modification to Miao to improve network efficiency and performance.
Regarding claim 3, Miao teaches the method of claim 1, wherein the plurality of traffic types corresponds to different timing and/or reliability requirements of the data to be transmitted by the one or more process devices. (i.e. all the information included with spectrum allocation parameter includes traffic type data, including reliability (spectrum stability etc.) and timing (radio access technology etc..); see paragraphs 163 - 166)
Regarding claim 4, Miao teaches the method of claim 1, further comprising:
determining the traffic type based on an indication received from the one or more process devices. (i.e. fig. 4 shows the spectrum request message, comprising station information, is sent by stations in range of the network (see 401; see also paragraphs 152, 153))
Regarding claim 6, Miao teaches the method of claim 1, further comprising:
negotiating, with a licensed shared spectrum control unit, whether the licensed shared access spectrum is available. (i.e. fig. 4 shows the spectrum management device may communicate with an external or internal database concerning spectrum availability; see paragraphs 167 – 171; see also 68, 69, 89, 194)
Regarding claim 9, Miao teaches the method of claim 1, further comprising:
assigning different traffic types of the one or more process devices to the licensed shared access spectrum, a licensed spectrum and an unlicensed spectrum. (i.e. Miao supports spectrum allocation in licensed spectrum, LSA, LAA, USA UPSA etc..; see paragraphs 3, 4, 17, 34)
Regarding claim 10, Miao teaches the method of claim 1, further comprising: distributing, with respect to the industrial application, the access spectrum available to the one or more process devices by one or more local radio control units, each local radio control unit providing one or more radio cells for the industrial application. (i.e. fig.1 shows a wireless network supporting spectrum allocation to wireless stations, the allocation and wireless communications executed by multiple base stations providing access to the core network comprising the spectrum allocation device and database, the base stations may be distributed according the various protocols supported; see paragraphs 65 - 67) (i.e. figs 9 and 10 show the structure of the spectrum allocation node and stations of the network)
Regarding claim 11, Miao teaches the method of claim 10, further comprising: controlling the one or more local radio control units by a central control unit, wherein the central control unit negotiates the availability of the access spectrum with a spectrum access system. (i.e. fig.1 shows a wireless network supporting spectrum allocation to wireless stations, the allocation and wireless communications executed by multiple base stations providing access to the core network comprising the spectrum allocation device and database, both of which control access to, allocating and negotiating spectrum network resources; see paragraphs 65 - 67)
Regarding claim 22, Miao teaches the method of claim 1, wherein the one or more process devices comprises at least one of a sensor, an actuator, and/or a process controller. (i.e. Miao supports spectrum assignment to multiple stations within range of the network, the stations may include Internet of Things (IoT) devices, which include sensors, actuators, controllers etc. inherently by definition; see paragraphs 11, 12 )
Regarding claim 23, Miao teaches the method of claim 1, further comprising: transmitting an assignment message, the assignment message indicating to the one or more process devices, whether a licensed shared access spectrum is available and/or which resources of the licensed shared access spectrum are available. (i.e. fig. 4 shows the spectrum allocation message which notifies the station whether spectrum is available and what resources are allocated (404); see paragraphs 174 – 176, see also 195 - 201)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Publication 2018/0213407) in view of Das (US Publication 2016/0330743) in further view of Lai et al. (US Publication 2017/0289976).
Regarding claim 7, Miao discloses all the recited limitations of claim 1 as described previously from which claim 7 depends. Miao does not teach further comprising: determining, with respect to the industrial application, whether an unlicensed spectrum is available; and assigning, to the one or more process devices, based on the traffic type of the data to be transmitted by the one or more process devices is one of mid or low priority, an access spectrum within the unlicensed. However, Lai teaches comprising: determining, with respect to the industrial application, whether an unlicensed spectrum is available; and assigning, to the one or more process devices, based on the traffic type of the data to be transmitted by the one or more process devices is one of mid or low priority, an access spectrum within the unlicensed. (i.e. fig. 5 of Lai shows a network device may allocate a connection between a wireless device and a network access device (base station, access point) to allocate licensed spectrum to high-priority connections and allocate unlicensed spectrum to low-priority devices; see paragraphs 89, 97)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to separate high-priority and low-priority access to licensed and unlicensed spectrum respectively of Lai into Miao. Both Miao and Lai teach a unlicensed spectrum assignment system for allocating spectrum to devices based upon device requirements. 
A person with ordinary skill in the art would have been motivated to make the modification to Miao to improve network performance and to ensure the stability of high-priority connections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14 - 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. (US Publication 2018/0213407).
Regarding claims 12 and 19, Miao teaches an apparatus and a method of data transmission in an industrial application, implemented by a process device capable of wireless communication, the method comprising: (i.e. fig. 1 shows an wireless access network comprising of spectrum allocation device and database that may be external to the device or internal, the network supporting LAA, LSA; Spectrum sharing is an effective way to improve the spectrum utilization rate. Currently, various spectrum sharing modes have been proposed, typical examples of which include: Licensed Shared Access (LSA), Licensed-Assisted Access (LAA); see paragraphs 3, 4, 65 - 68)

 	determining a traffic type out of a plurality of traffic types of data that is to be transmitted by the process device; (i.e. fig. 4 shows a spectrum management device may receive a parameter request message from a station, the message may comprise multiple types of information about traffic types (element 401); The communication station determines the spectrum allocation parameter request message according to a primary service, thus contents of the spectrum allocation parameter request message sent by the communication station may be as follows; see paragraphs 153 - 166)
 	determining need of an access spectrum for the wireless communication with the process device; transmitting information of the need the access spectrum to a radio control unit; (fig. 4 shows the spectrum management device may determine whether any shared spectrum is available by transmitting a request to a database (elements 402, 403); see paragraphs 170 - 173)
 	receiving an assignment message from the radio control unit, the assignment message indicating whether a licensed  shared access spectrum is available; (i.e. fig. 4 shows the database may indicate to the spectrum management node whether access spectrum is available; see paragraphs 170 - 173) and
 	performing the data transmission of the traffic type, within the access spectrum of the  licensed shared access spectrum, based on an access spectrum-assignment for the process device, in the industrial application, obtained by the radio control unit. (i.e. fig. 4 shows a station may then perform data transmission of the type requested in the parameter request message, based on the assignment from the database and transmitted to the station (404); see paragraphs 174 - 176)
Regarding claim 14, Miao teaches the method of claim 12, wherein the plurality of traffic types corresponds to different timing and/or reliability requirements of the data to be transmitted by the process device. (i.e. all the information included with spectrum allocation parameter includes traffic type data, including reliability (spectrum stability etc.) and timing (radio access technology etc..); see paragraphs 163 - 166)
Regarding claim 15, Miao teaches the method of claim 12, further comprising: transmitting an indication determining the traffic type to be transmitted by the process device. (i.e. fig. 4 shows the spectrum request message, comprising station information, is sent by stations in range of the network (see 401; see also paragraphs 152, 153))
Regarding claim 16, Miao teaches the method of claim 12, further comprising: performing the data transmission of one or more of a plurality of traffic types on an access spectrum within a licensed spectrum, an unlicensed spectrum, and/or in a shared licensed spectrum. (i.e. Miao supports spectrum allocation in licensed spectrum, LSA, LAA, USA UPSA etc..; see paragraphs 3, 4, 17, 34)
Regarding claim 17, Miao teaches the method of claim 12, further comprising: performing the data transmission of different traffic types on an access spectrum in the licensed shared access spectrum, a licensed spectrum, and/or an unlicensed spectrum. (i.e. Miao supports spectrum allocation in licensed spectrum, LSA, LAA, USA UPSA etc..; see paragraphs 3, 4, 17, 34)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 12, 2022Primary Examiner, Art Unit 2471